           Case 1:20-cv-00165-NONE-EPG Document 9 Filed 04/23/20 Page 1 of 8



 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9
10   LEON E. MORRIS,                               Case No. 1:20-cv-00165-EPG (PC)
11                 Plaintiff,                      FINDINGS AND RECOMMENDATIONS,
12                                                 RECOMMENDING THAT THIS ACTION
           v.
                                                   PROCEED ON PLAINTIFF’S CLAIM
13   JOELSON, et al.,                              AGAINST DEFENDANT DR. JOELSON FOR
                                                   DELIBERATE INDIFFERENCE TO
14                Defendants.                      SERIOUS MEDICAL NEEDS IN
15                                                 VIOLATION OF THE EIGHTH
                                                   AMENDMENT, AND THAT ALL OTHER
16                                                 CLAIMS AND DEFENDANTS BE
                                                   DISMISSED WITH PREJUDICE
17
18                                                 (ECF NO. 7)

19                                                 OBJECTIONS, IF ANY, DUE WITHIN
                                                   TWENTY-ONE (21) DAYS
20
                                                   ORDER DIRECTING CLERK TO ASSIGN
21                                                 DISTRICT JUDGE
22          Leon Morris (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
23   this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed the complaint
24   commencing this action on January 30, 2020. (ECF No. 1). On February 11, 2020, the Court
25   screened Plaintiff’s complaint, found it stated no cognizable claims, and gave Plaintiff leave to
26   amend. (ECF No. 6). Plaintiff filed a First Amended Complaint (“FAC”) on March 20, 2020
27   (ECF No. 7), which is before this Court for screening.
28          The Court has screened the first amended complaint, and finds that Plaintiff states a

                                                      1
           Case 1:20-cv-00165-NONE-EPG Document 9 Filed 04/23/20 Page 2 of 8



 1   cognizable claim against Defendant Dr. Joelson for deliberate indifference to serious medical
 2   needs in violation of the Eighth Amendment. The Court finds no other cognizable claims.
 3           Accordingly, the Court recommends that this claim be allowed to proceed past the
 4   screening stage and that all other claims and defendants be dismissed with prejudice.
 5           Plaintiff has twenty-one days from the date of service of these findings and
 6   recommendations to file his objections.
 7   I.      SCREENING REQUIREMENT
 8           The Court is required to screen complaints brought by prisoners seeking relief against a
 9   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).
10   The Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are
11   legally “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or
12   that seek monetary relief from a defendant who is immune from such relief. 28 U.S.C.
13   § 1915A(b)(1), (2). As Plaintiff is proceeding in forma pauperis (ECF No. 5), the Court may
14   also screen the complaint under 28 U.S.C. § 1915. “Notwithstanding any filing fee, or any
15   portion thereof, that may have been paid, the court shall dismiss the case at any time if the court
16   determines that the action or appeal fails to state a claim upon which relief may be granted.”
17   28 U.S.C. § 1915(e)(2)(B)(ii).
18           A complaint is required to contain “a short and plain statement of the claim showing
19   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are
20   not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
21   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
22   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A plaintiff must set forth “sufficient
23   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.
24   (quoting Twombly, 550 U.S. at 570). The mere possibility of misconduct falls short of meeting
25   this plausibility standard. Id. at 679. While a plaintiff’s allegations are taken as true, courts
26   “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d
27   677, 681 (9th Cir. 2009) (citation and internal quotation marks omitted). Additionally, a
28   plaintiff’s legal conclusions are not accepted as true. Iqbal, 556 U.S. at 678.

                                                        2
           Case 1:20-cv-00165-NONE-EPG Document 9 Filed 04/23/20 Page 3 of 8



 1          Pleadings of pro se plaintiffs “must be held to less stringent standards than formal
 2   pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (holding that
 3   pro se complaints should continue to be liberally construed after Iqbal).
 4   II.    SUMMARY OF PLAINTIFF’S COMPLAINT
 5          Plaintiff’s FAC alleges as follows:
 6          Plaintiff suffers chronic, excruciating, and debilitating pain to his neck, shoulders,
 7   shoulder blades, and back from cervical spondylosis, plantar fasciitis in his right foot, and loss
 8   of cartilage at the joint of his big toe on his right foot. This leaves bone on bone friction.
 9   Plaintiff is unable to walk due to the excruciating pain. Also, he has chronic excruciating pain
10   in his right knee. He wears a knee brace to help with his support, as well as a back brace.
11          Plaintiff alleges he is not receiving any treatment. Instead, Plaintiff is being allowed to
12   suffer from this chronic, excruciating, and debilitating pain. This causes him to have more and
13   more suicidal ideations to escape this suffering.
14          In 2008 or 2009, while at California State Prison, Sacramento, New Folsom, Dr. VuDuc
15   told Plaintiff the problem with this cervical spondylosis could not be repaired and Plaintiff
16   would have to take pain medication for the rest of his life.
17          In 2017, while at California State Prison, Los Angeles County, Lancaster, Plaintiff was
18   given an MRI and an orthopedic consultation. The orthopedic surgeon told Plaintiff that he
19   was not a good candidate for surgery because of his age, which was 65. The surgeon told
20   Plaintiff to keep taking tramadol and gabapentin to address the pain.
21          A few months later, at Plaintiff’s chronic care appointment, Dr. Hernandez said he
22   would not renew Plaintiff’s tramadol or gabapentin. When asked why, Dr. Hernandez told
23   Plaintiff that CDCR was no longer going to pay for pain medication. Dr. Hernandez told
24   Plaintiff he would prescribe Plaintiff with Tylenol Three because he did not need a supervisor’s
25   approval for Tylenol Three. He told Plaintiff that if taking two Tylenol Three three times a day
26   was not adequate, he would consider increasing it at the next appointment.
27          In April of 2018, while at California State Prison Corcoran, Plaintiff was seen by Dr.
28   Joelson. Without any rhyme or reason, Dr. Joelson discontinued Plaintiff’s Tylenol Three.

                                                       3
            Case 1:20-cv-00165-NONE-EPG Document 9 Filed 04/23/20 Page 4 of 8



 1   This so-called Dr. Joelson told Plaintiff that Plaintiff would have to deal with chronic,
 2   excruciating, and debilitating pain.
 3          Dr. Pearce and Dr. McCabe both simply ignored Plaintiff and his suffering. Plaintiff
 4   told Dr. Pearce about the suicidal thoughts Plaintiff is having, as well as the constant pain in
 5   Plaintiff’s right foot. Dr. Pearce ignored Plaintiff and gave no response—nothing at all. When
 6   Plaintiff told Dr. Pearce about the plantar fasciitis, Dr. Pearce told Plaintiff to rub the bottom of
 7   Plaintiff’s foot on the side of the bunk. A few weeks ago, Plaintiff told Dr. Pearce that rubbing
 8   Plaintiff’s foot on the side of the bunk was not working at all. Dr. Pearce told Plaintiff to keep
 9   doing it even though it did nothing to relieve this pain.
10          Dr. McCabe simply ignored Plaintiff altogether.
11          Plaintiff alleges that an animal is not allowed to suffer the way he has been left to
12   suffer. It is taken out of its misery as the humane thing to do.
13   III.   ANALYSIS OF PLAINTIFF’S CLAIMS
14          A. Section 1983
15          The Civil Rights Act under which this action was filed provides:
16              Every person who, under color of any statute, ordinance, regulation, custom,
                or usage, of any State or Territory or the District of Columbia, subjects, or
17              causes to be subjected, any citizen of the United States or other person
                within the jurisdiction thereof to the deprivation of any rights, privileges, or
18
                immunities secured by the Constitution and laws, shall be liable to the party
19              injured in an action at law, suit in equity, or other proper proceeding for
                redress....
20
21   42 U.S.C. § 1983. “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely

22   provides ‘a method for vindicating federal rights elsewhere conferred.’” Graham v. Connor,

23   490 U.S. 386, 393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see

24   also Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los

25   Angeles, 697 F.3d 1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir.

26   2012); Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).

27          To state a claim under section 1983, a plaintiff must allege that (1) the defendant acted

28   under color of state law, and (2) the defendant deprived him of rights secured by the


                                                       4
           Case 1:20-cv-00165-NONE-EPG Document 9 Filed 04/23/20 Page 5 of 8



 1   Constitution or federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir.
 2   2006); see also Marsh v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing
 3   “under color of state law”). A person deprives another of a constitutional right, “within the
 4   meaning of § 1983, ‘if he does an affirmative act, participates in another's affirmative act, or
 5   omits to perform an act which he is legally required to do that causes the deprivation of which
 6   complaint is made.’” Preschooler II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th
 7   Cir. 2007) (quoting Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). “The requisite
 8   causal connection may be established when an official sets in motion a ‘series of acts by others
 9   which the actor knows or reasonably should know would cause others to inflict’ constitutional
10   harms.” Preschooler II, 479 F.3d at 1183 (quoting Johnson, 588 F.2d at 743). This standard of
11   causation “closely resembles the standard ‘foreseeability’ formulation of proximate cause.”
12   Arnold v. Int'l Bus. Mach. Corp., 637 F.2d 1350, 1355 (9th Cir. 1981); see also Harper v. City
13   of Los Angeles, 533 F.3d 1010, 1026 (9th Cir. 2008).
14          A plaintiff must demonstrate that each named defendant personally participated in the
15   deprivation of his rights. Iqbal, 556 U.S. at 676-77. In other words, there must be an actual
16   connection or link between the actions of the defendants and the deprivation alleged to have
17   been suffered by the plaintiff. See Monell v. Dep't of Soc. Servs. of City of N.Y., 436 U.S.
18   658, 691, 695 (1978).
19          B. Deliberate Indifference to Serious Medical Needs in Violation of the Eighth
20              Amendment
21          “[T]o maintain an Eighth Amendment claim based on prison medical treatment, an
22   inmate must show ‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d
23   1091, 1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). This requires
24   Plaintiff to show (1) “a ‘serious medical need’ by demonstrating that ‘failure to treat a
25   prisoner’s condition could result in further significant injury or the unnecessary and wanton
26   infliction of pain,’” and (2) that “the defendant's response to the need was deliberately
27   indifferent.” Id. (quoting McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992) (citation
28   and internal quotations marks omitted), overruled on other grounds by WMX Technologies v.

                                                      5
           Case 1:20-cv-00165-NONE-EPG Document 9 Filed 04/23/20 Page 6 of 8



 1   Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc)).
 2          Deliberate indifference is established only where the defendant subjectively “knows of
 3   and disregards an excessive risk to inmate health and safety.” Toguchi v. Chung, 391 F.3d
 4   1051, 1057 (9th Cir. 2004) (emphasis added) (citation and internal quotation marks omitted).
 5   Deliberate indifference can be established “by showing (a) a purposeful act or failure to
 6   respond to a prisoner's pain or possible medical need and (b) harm caused by the indifference.”
 7   Jett, 439 F.3d at 1096 (citation omitted). Civil recklessness (failure “to act in the face of an
 8   unjustifiably high risk of harm that is either known or so obvious that it should be known”) is
 9   insufficient to establish an Eighth Amendment violation. Farmer v. Brennan, 511 U.S. 825,
10   836-37 & n.5 (1994) (citations omitted).
11          A difference of opinion between an inmate and prison medical personnel—or between
12   medical professionals—regarding appropriate medical diagnosis and treatment is not enough to
13   establish a deliberate indifference claim. Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989);
14   Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir. 2004). Additionally, “a complaint that a
15   physician has been negligent in diagnosing or treating a medical condition does not state a valid
16   claim of medical mistreatment under the Eighth Amendment. Medical malpractice does not
17   become a constitutional violation merely because the victim is a prisoner.” Estelle, 429 U.S. at
18   106. To establish a difference of opinion rising to the level of deliberate indifference, a
19   “plaintiff must show that the course of treatment the doctors chose was medically unacceptable
20   under the circumstances.” Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996).
21          The Court finds that Plaintiff’s claim against Defendant Dr. Joelson for deliberate
22   indifference to serious medical needs in violation of the Eighth Amendment should proceed
23   past the screening stage. Plaintiff has alleged that he was given pain medication by at least two
24   doctors, but that Dr. Joelson discontinued the pain medication for no reason, telling Plaintiff
25   that he would have to deal with his chronic, excruciating, and debilitating pain.
26          The Court recommends dismissing Plaintiff’s claims against Defendants Dr. Pearce and
27   Dr. McCabe. Plaintiff alleges that he verbally told Dr. Pearce about his suicidal thoughts and
28   his constant pain, and that Dr. Pearce ignored him. However, Plaintiff provides no details

                                                      6
             Case 1:20-cv-00165-NONE-EPG Document 9 Filed 04/23/20 Page 7 of 8



 1   regarding this interaction, such as where it occurred, when it occurred, or why he was seeing
 2   Dr. Pearce. Thus, Plaintiff has failed to state an Eighth Amendment claim against Dr. Pearce
 3   based on this interaction.
 4            Plaintiff also alleges that, when he told Dr. Pearce about the plantar fasciitis, Dr. Pearce
 5   attempted to treat his foot by recommending that Plaintiff rub it on his bunk. While Plaintiff
 6   disagrees with this treatment, Plaintiff has not alleged facts from which the Court could draw a
 7   reasonable inference that Dr. Pearce was deliberately indifferent to Plaintiff’s serious medical
 8   needs.
 9            As to Dr. McCabe, while Plaintiff alleges that Dr. McCabe ignored him, Plaintiff does
10   not describe what he told or requested of Dr. McCabe, or any response by Dr. McCabe that
11   would show that Dr. McCabe believes Plaintiff has a serious medical need yet disregarded that
12   need.
13            Thus, the Court recommends dismissal of Plaintiff’s claims against Drs. Pearce and
14   McCabe.
15   IV.      CONCLUSION AND RECOMMENDATIONS
16            The Court has screened the First Amended Complaint and finds that Plaintiff states a
17   cognizable a claim against Defendant Dr. Joelson for deliberate indifference to serious medical
18   needs in violation of the Eighth Amendment. The Court also finds that Plaintiff has failed to
19   state any other cognizable claims.
20            The Court does not recommend granting further leave to amend because the Court
21   explained to Plaintiff why his original complaint failed to state a claim, provided Plaintiff with
22   an opportunity to amend his complaint with the benefit of the legal standards above, and
23   Plaintiff filed his FAC with the guidance of those legal standards. Thus, it appears that further
24   leave to amend would be futile.
25            Accordingly, based on the foregoing, it is HEREBY RECOMMENDED that:
26            1. This case proceed on Plaintiff’s claim against Defendant Dr. Joelson for deliberate
27               indifference to serious medical needs in violation of the Eighth Amendment; and
28            2. All other claims and defendants be dismissed with prejudice.

                                                       7
           Case 1:20-cv-00165-NONE-EPG Document 9 Filed 04/23/20 Page 8 of 8



 1          These findings and recommendations will be submitted to the United States district
 2   judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within
 3   twenty-one (21) days after being served with these findings and recommendations, Plaintiff
 4   may file written objections with the Court. The document should be captioned “Objections to
 5   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
 6   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
 7   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
 8   (9th Cir. 1991)).
 9          Additionally, IT IS ORDERED that the Clerk of Court is directed to assign a district
10   judge to this case.
11
     IT IS SO ORDERED.
12
13
        Dated:     April 23, 2020                             /s/
14                                                      UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    8
